Exhibit 10.4
 
OUTSIDE DIRECTOR COMPENSATION PACKAGE
 
Effective January 1, 2007, Wuhan General Group (China), Inc. (the “Company”)
shall pay each outside director who is independent in accordance with the Nasdaq
and SEC rules governing director independence (an “Eligible Director”) the
following for service to the Company:
 
Annual Cash Retainer
 
$
15,000
           
Attendance Fee for Each Board or Committee Meeting attended by Eligible
Directors residing in Wuhan, China or attended by telephone for Eligible
Directors residing outside of Wuhan, China
 

$

1,000
           
Attendance Fee for Each Board or Committee Meeting attended in person by an
Eligible Director residing outside of Wuhan, China
 

$

5,000
 



In addition, the Chairman of the Company’s Audit Committee will receive an
additional annual fee of $5,000.
 
In addition, each Eligible Director will receive the option to purchase 20,000
shares of the Company’s Common Stock per year. The stock options will vest in
four equal quarterly installments over one year.
 
The Company will also reimburse all reasonable out-of-pocket expenses that are
incurred in connection with service to the Company.
 
If the Company’s Common Stock becomes listed on NASDAQ, the annual cash retainer
will increase to $20,000 per year.



--------------------------------------------------------------------------------


 